Citation Nr: 1455054	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-11 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder, to include sleep apnea, and to include as secondary to service-connected nasal septal deviation of the left nostril.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.

A review of the Veteran's Virtual VA electronic claims file reveals VA treatment records pertinent to the appeal and the transcript of the Veteran's February 2014 Board hearing.  A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals no records.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's sleep disorder is due to a disease or injury in service or caused or made worse by his service-connected nasal septal deviation of the left nostril.


CONCLUSION OF LAW

The criteria for establishing service connection for a sleep disorder, to include sleep apnea, and to include as secondary to service-connected nasal septal deviation of the left nostril, have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in April 2010.  The Veteran indicated in May 2010 that he had provided all evidence that would support his claim.  The claim was last adjudicated in February 2012. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, and written statements of the Veteran.

The Veteran was also afforded a VA hearing with the undersigned in February 2014.  During the Board hearing, the undersigned explained the deficiencies and elicited evidence in the Veteran's case to include the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2).

In sum, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id; see also 38 C.F.R. § 3.310(b).

Analysis

The Veteran is currently service connected for a deviated nasal septum; a July 2007 VA examiner found that this condition caused a 50 percent obstruction of the left nostril.  The Veteran asserts that he has a sleep disorder that is caused or aggravated by this obstruction.

The Veteran's service treatment records are silent as to any sleep disorder.  During the February 2014 Board hearing, the Veteran testified that he received no complaints from bunk mates about snoring during his service.  There are no mentions of a sleep disorder in the Veteran's recorded medical history until a VA primary care visit in March 2010 in which the Veteran reported snoring, insomnia, and sleepiness during the day.  A June 2010 sleep study performed by a private treatment provider diagnosed the Veteran with obstructive sleep apnea.  

In May 2010, the Veteran underwent a VA examination by a psychologist to determine the nature and etiology of the Veteran's insomnia; the examiner completed her report in June 2010, after the sleep study.  The examiner opined that the Veteran's insomnia was likely secondary to his deviated septum because the appellant "has a diagnosis of obstructive sleep apnea" and a "deviated septum is likely to be contributing to the obstruction."  

During the May 2010 examination, the Veteran reported that he had been suffering from insomnia since 1970.  In a May 2010 statement, the Veteran's wife similarly noted that the Veteran's sleep difficulties had been "going on for a great number of years."  At the February 2014 hearing, the Veteran indicated that he had been married to his wife since 1968 and that she said nothing at that time about him ceasing to breathe properly during the night.  

In January 2012, the Veteran underwent an additional VA examination, this time before a physician.  The Veteran reported that he had been having difficulties with sleeping "forever" but had yet to receive any treatment.  The examiner noted that the Veteran's "soft palate and uvula are markedly elongated, so much so that the uvula is barely visible as it lies predominantly below the level of the posterior tongue."  In addition, he observed that the Veteran's "posterior tongue base is also large, further crowding the posterior oral and hypopharyngeal airway."  The examiner indicated that all of these are "classic" factors that can cause sleep apnea and are frequent targets of corrective surgery for that disorder.  

The January 2012 examiner dismissed the possibility that the Veteran's deviated nasal septum could be a cause or contributing factor of his sleep apnea because the septum "is not a part of the oral or hypopharyngeal airway, and in and of itself does not cause sleep apnea."  The examiner further observed that "[i]f nasal obstruction could cause sleep apnea, the majority of people with 'bad colds' or 'bad allergies' would also be suffering from sleep apnea, which is not the case."  The examiner found, however, that a deviated septum would decrease the effectiveness of treatment.  Based on these findings and observations, the examiner opined that the Veteran's sleep apnea "is much less likely than not due to, as a result of, or aggravated by his service connected nasal septal deviation."

The only evidence in favor of the Veteran's claim of a nexus between his sleep apnea and his deviated nasal septum consists of his lay statements, those of his wife, and the opinion of the May 2010 VA examiner.  The Board notes that a veteran and spouse, as laypeople, are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Veteran and his wife may be competent to report the manifestation of certain symptoms of sleep apnea, such as snoring, they are not competent to provide a medical nexus opinion regarding the cause or aggravating factors of sleep apnea.  This claim turns on the medical matter of nexus to service or to a deviated nasal septum, a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant and his wife have not been shown to be other than laypeople without the appropriate medical training and expertise, they are not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Hence, the lay assertions in this regard have no probative value.

The May 2010 VA examiner opined that the Veteran's deviated septum was "likely" to be contributing to his sleep apnea.  The Board notes that the opinion does not say that the causal relationship is more likely than not.  More importantly, the opinion of a psychologist with respect to the etiology of a physical illness is of questionable competence.  "[A] medical professional is not competent to opine as to matters outside the scope of his or her expertise."  LeShore v. Brown, 8 Vet. App. 406, 408 (1995) 

Even if the Board were to assume that the May 2010 VA examiner was competent to render an opinion as to the possibility of a causal relationship between the Veteran's deviated septum and his sleep apnea, that opinion would be outweighed by that of the January 2012 VA examiner.  "The Board is permitted to favor one medical opinion over another provided it gives an adequate statement of its reasons and bases for doing so."  D'Aries v. Peake, 22 Vet. App. 97, 107 (2008).  Both examiners reviewed the claims file and performed an in-person examination of the Veteran.  However, as a physician, the January 2012 examiner possessed relevant medical expertise that the psychologist who performed the May 2010 examination did not.  

Additionally, in contrast to the very brief rationale supplied by the May 2010 examiner, who appears to have relied on the facts that the Veteran has "obstructive" sleep apnea and an obstructed nostril, the January 2012 examiner provided a very thorough and persuasive rationale for his opinion.  The January 2012 examiner explained at length that a deviated septum and sleep apnea involve different parts of the respiratory system and that, for this reason, the former cannot cause the latter.  The examiner went on to argue convincingly that features of the Veteran's anatomy with no relationship to his military service were much more likely causes of his sleep apnea.  "[M]ost of the probative value of a medical opinion comes from its reasoning."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  For this reason, the Board finds that the opinion of the January 2012 VA examiner has significantly greater probative value than that of the May 2010 VA examiner with regard to the possibility of a causal relationship between a deviated septum and sleep apnea.  No other sleep disorder has been clinically established and the insomnia is apparently a symptom of the sleep apnea to the extent it is present.

In light of the evidence of record discussed above, the competent medical evidence weighs against a finding of a nexus between the Veteran's sleep disorder and an in-service injury or event or between his sleep disorder and deviated septum.  Because the preponderance of the evidence is against the claim, there is currently an insufficient basis to allow for a grant of service connection for a sleep disorder.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a sleep disorder is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


